

117 HRES 685 IH: Expressing support for the recognition of September 26, 2021, as “World Contraception Day” and expressing the sense of the House of Representatives regarding global and domestic access to contraception.
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 685IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2021Ms. Velázquez (for herself, Ms. Adams, Mr. Johnson of Georgia, Mr. Torres of New York, Ms. Chu, Ms. Jackson Lee, Ms. Tlaib, Ms. Ocasio-Cortez, Mrs. Carolyn B. Maloney of New York, Ms. DelBene, Mr. McGovern, Mr. Nadler, Mr. Espaillat, Ms. Meng, Ms. Bonamici, Ms. Clark of Massachusetts, Ms. Bass, and Mr. Cicilline) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the recognition of September 26, 2021, as World Contraception Day and expressing the sense of the House of Representatives regarding global and domestic access to contraception.Whereas September 26 marks World Contraception Day, a day when organizations and individuals around the world advocate to improve awareness of contraception and the right to sexual and reproductive health;Whereas, in 1968, the United Nations International Conference on Human Rights declared that parents have a basic human right to determine freely and responsibly the number and spacing of their children;Whereas access to contraceptives in the United States is recognized as a fundamental right under the constitutional right to privacy through the Supreme Court’s decisions in Griswold v. Connecticut, 381 U.S. 479 (1965) and Eisenstadt v. Baird, 405 U.S. 438 (1972);Whereas the Centers for Disease Control and Prevention (CDC) recognized family planning in its published list of the Ten Greatest Public Health Achievements in the 20th Century;Whereas target 3.7 of the United Nations Sustainable Development Goals (SDGs), which was adopted by the United States and 192 other United Nations (UN) member states, calls on countries by 2030, to ensure universal access to sexual and reproductive health-care services, including for family planning, information and education, and the integration of reproductive health into national strategies and programs;Whereas contraception, specifically condoms, decreases the spread of sexually transmitted infections (STIs) and could eliminate the 3.5 million annual cases of infertility in low- and middle-income countries that are caused by untreated gonorrhea or chlamydia;Whereas the ability of individuals to control the number and spacing of their children reduces rates of unwanted pregnancy;Whereas in developing countries, public health experts estimate that access to contraceptives would result in 76 million fewer unintended pregnancies, 26 million fewer unsafe abortions, and 186,000 fewer maternal deaths;Whereas significant racial, ethnic, and socioeconomic disparities exist in sexual and reproductive health, particularly in maternal mortality and infant mortality with Black, American Indian, and Alaska Native women two to three times more likely to die from pregnancy-related causes than White women;Whereas contraceptive choices are unduly influenced by structural racism, gender discrimination, and socioeconomic barriers, and research shows that both historically and today, medical racism has resulted in experiments on, exploitation of, and mistrust of Black women’s sexual and reproductive health;Whereas effective contraception has been shown to be an important strategy to maintaining and improving mental health and well-being for women, particularly in relation to postpartum depression from unplanned pregnancies;Whereas planning, delaying, and spacing births helps people achieve their education and career goals;Whereas young women with access to the pill before age 21 graduated from college in significantly higher numbers than did women of the same era who came of age before the pill was available to them;Whereas children born to mothers with access to United States federally funded family planning programs, which increase access to affordable contraception and family planning services, were more likely to complete at least 12, 13, and 16 years of schooling, and had two-percent higher family incomes as adults;Whereas globally, access to contraception increases labor force participation boosting economic health and prosperity of developing communities;Whereas many women face challenges in accessing birth control and using it effectively, and globally, 270 million women (14 percent) have an unmet need for family planning using modern contraception;Whereas in the United States, one-third of adult United States women who have ever tried to obtain prescription contraception reported barriers to access;Whereas 12 States in America allow some health care providers to refuse to provide services related to contraception;Whereas studies show that preventing teenagers from accessing contraceptives puts teens at risk of unintended pregnancies and sexually transmitted diseases, including HIV;Whereas 9 States in America have adopted restrictions on emergency contraception by excluding emergency contraception from a State’s family planning program, contraceptive coverage mandate, or by allowing pharmacists to refuse to dispense emergency contraceptives;Whereas according to the UN, globally, 19 percent of governments apply one or more restrictions on contraceptive access, and these include restrictions on the age and marital status of the person seeking access to contraception, parental consent, and restrictions on access to emergency contraceptive pills or sterilization;Whereas researchers propose some women of color experience implicit and explicit racism when interacting with the medical system, lack of quality information about effective family planning methods, and an inability to access or afford reproductive health care;Whereas while comprehensive sex education has been proven to reduce rates of unintended pregnancy and STIs, only 20 States and the District of Columbia require sex education to include information on birth control;Whereas globally, many countries have made advances in developing policies to improve access to comprehensive sex education, however, there remain significant gaps between global and regional policies and implementation on the ground such as limited teacher training capacity;Whereas existing research highlights uninsured women were 30 percent less likely to report using prescription contraceptive methods than women with private or public health insurance and women identify affordability among the top three factors in determining which contraception to use;Whereas LGBTQ+ individuals, particularly transgender individuals undergoing transition, experience unique barriers to contraception access;Whereas there are continued efforts to defund or eliminate contraceptive programs, even though they are proven to reduce unintended pregnancies;Whereas reproductive justice is the human right to maintain personal bodily autonomy, have children, not have children, and parent the children we have in safe and sustainable communities;Whereas people of color, indigenous people, immigrant communities, and people with disabilities have been exploited in the service of contraceptive development, and been coerced into using contraception, or sterilized against their will, yet still may face barriers to accessing contraception when they need it; andWhereas Congress has repeatedly recognized the importance of women’s ability to access contraceptives through support for the Medicaid program, title X of the Public Health Service Act, and the Federal Employee Health Benefits Program: Now, therefore, be itThat—(1)it is the sense of the House of Representatives that Congress and this Administration should take further steps to ensure that all people have universal, expansive, high-quality access to free or affordable contraception;(2)the House of Representatives and the Administration should ensure all people capable of pregnancy autonomy to decide whether to have children, the number and spacing of their children, and to have medically accurate information, education, and access to health services to make these decisions and pursue reproductive justice;(3)the House of Representatives and the Administration should examine and support ways to expand comprehensive access to contraception, including new evidence-based methods and innovations;(4)the House of Representatives and the Administration should ensure people have access to affordable, comprehensive, consistent insurance coverage for all their reproductive health care needs, including contraception and abortion;(5)the House of Representatives aligns with scientific perspective that contraception includes all current and future Food and Drug Administration-approved methods, including those available by prescription and over-the-counter, and the World Health Organization defines contraception to include female and male sterilization, the intra-uterine device (IUD), the implant, injectables, oral contraceptive pills, external and internal condoms, vaginal barrier methods (including the diaphragm, cervical cap and spermicidal foam, jelly, cream, and sponge), lactational amenorrhea method (LAM), emergency contraception and other modern methods not reported separately (for example, the contraceptive patch or vaginal ring);(6)the House of Representatives and the Administration should ensure that laws governing contraception access are evidence-based and grounded in accurate medical information;(7)the House of Representatives and the Administration should work to end reproductive health disparities, including with regard to ethnicity, race, gender identity, and sexual orientation;(8)the House of Representatives and the Administration should work to end gender-based violence, which disproportionately affects women, including transgender women;(9)the House of Representatives and the Administration should expand comprehensive and gender inclusive sex education and patient-centered counseling, which includes accurate, age-appropriate information about one’s body, sexual and reproductive health, methods of contraception and access, and human rights;(10)the House of Representatives and the Administration should ensure that United States foreign assistance includes support for contraception services, safe abortion services, and quality post-abortion care; and(11)this Congress does not support the global gag rule and Helms amendments and supports increased funding for domestic and foreign assistance contraceptive programs such as those under title X, Medicaid, Federal health care providers, and the United States Agency for International Development’s Office of Population and Reproductive Health.